UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7001



RICARDO EVANS,

                                            Plaintiff - Appellant,

          versus


OFFICER KENDRICKS; PI POWER; Lieutenant;
CAPTAIN BELL; SERGEANT HOLLENQUEST; RONALD J.
ANGELONE; P. A. TERRONG, Warden of ICCC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-95-AM)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Evans appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) claim for failure to

comply with the court’s fee order.   We dismiss the appeal for lack

of jurisdiction because Evans’ notice of appeal was not timely

filed.

     Parties to a civil action are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(a)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).       This appeal

period is “mandatory and jurisdictional.”     Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May

21, 1999.*    Evans’ notice of appeal was filed on July 17, 1999,

when it was given to prison officials for mailing.   See Houston v.

Lack, 487 U.S. 266 (1988).   Because Evans failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal and deny Evans’ pending motion



     *
       Although the order from which Evans appeals was filed on May
20, 1999, it was entered on the district court’s docket sheet on
May 21, 1999. May 21, 1999, is therefore the effective date of the
district court’s decision. See Fed. R. Civ. P. 58 and 79(a); see
also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2
for summary judgment.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 3